DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 3 December 2016. It is noted, CN2015108852135.X application as required by 37 CFR 1.55.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statements, dated 31 May 2018 and 8 May 2019, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 forms, initialed and dated by the examiner, are attached to the instant office action.


Claim Objections
Claim 1 is objected to because of the following informalities:  “remove server” appears as though it should be “remote server”.  Appropriate correction is required.
Claims 2-6 depend upon claim 1, and thus include the aforementioned limitation(s).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 4, 9, 10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "low-dimensional" in claim 3 is a relative term which renders the claim indefinite.  The term "low-dimensional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term "low-dimensional" in claim 4 is a relative term which renders the claim indefinite.  The term "low-dimensional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


As per claim 9, see the rejection of claim 3, above.

As per claim 10, see the rejection of claim 4, above.

As per claim 16, see the rejection of claim 3, above.

As per claim 17, see the rejection of claim 4, above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaubal (US 2017/0361677).

As per claim 1, Chaubal teaches a method for use in human-computer interactions comprising: obtaining, by a computing device, a natural language question from a user input [the system takes an input natural language content question (paras. 0009-10, etc.)]; converting, by the computing device, the natural language question to a question vector [the system takes an input natural language content question and converts it into a vector representation (abstract; paras. 0006-10; etc.)]; obtaining, by the computing device, one or more knowledge answer vectors, wherein each knowledge answer vector corresponds to a knowledge answer relevant to the natural language question [the system takes an input natural language content question and converts it into a vector representation and compares the input vector to grouping vector representations of groups of elements of candidate variant answers (abstract; paras. 0006-14; etc.)], and wherein the knowledge answers are retrieved from a knowledge base in a remove server [the candidate answers may be obtained from a knowledge base on a remote server (paras. 0037-38, 0106; fig. 3; etc.)]; obtaining, by the computing device, an intermediate result vector according to the question vector and the one or more knowledge answer vectors [selecting, by the candidate answer variant engine, an element corresponding to the grouping vector representation for inclusion as a candidate answer variant in a candidate answer variant data structure based on results of the similarity measure calculation (abstract; paras. 0006-14, etc.)], wherein elements of the intermediate result vector indicate similarities between the question vector and the one or more knowledge answer vectors [selecting, by the candidate answer variant engine, an element corresponding to the grouping vector representation for inclusion as a candidate answer variant in a candidate answer variant data structure based on results of the similarity measure calculation; where the data structure may be a table (a multi-dimensional vector) (abstract; paras. 0006-14, etc.)]; using the question vector and the intermediate result vector as inputs, generating, by the computing device, a natural language answer to the natural language question [generating, for each candidate answer variant in the candidate answer variant data structure, a confidence score value indicating a confidence that a corresponding candidate answer variant is a correct answer for the input question; ranking the candidate answer variants relative to one another, and to other candidate answers found during a primary' search operation of a question answering (QA) system, based on the generated confidence scores to generate a ranked listing data structure; selecting at least one final answer from the ranked listing data structure; and outputting the at least one final answer to a source of the input question (para. 0014, 0024-29, 0044, etc.)]; and displaying, by the computing device, the natural language answer to the natural language question [selecting at least one final answer from the ranked listing data structure; and outputting the at least one final answer to a source of the input question (para. 0014, etc.)].

As per claim 2, Chaubal teaches wherein obtaining the intermediate result vector according to the question vector and the one or more knowledge answer vectors comprises: using the question vector and the one or more knowledge answer vectors as [candidate variant answers are included in the candidate answer variant data structure based upon a comparison of the group representation vectors to the input question vector,  using cosine similarity to identify elements in the structured portion of content that are similar to the features of the input question and are likely potential answers to the input question (para. 0010, 0027-28, etc.)].

As per claim 7, see the rejection of claim 1, above, wherein Chaubal also teaches a computing device comprising a user interface, a network interface, a display component, a processor, and a memory [the system may include processors, memory, I/O, network interface and user interface (paras. 0133-134, etc.)].

As per claim 8, see the rejection of claim 2, above.

As per claim 13, Chaubal teaches wherein the computing device is a mobile terminal [the data processing system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like (para. 0102)].

As per claim 14, see the rejection of claim 1, above, wherein Chaubal also teaches a non-transitory computer-readable medium storing programs of a neural network system for execution by a computing device comprising first-fourth neural network modules comprising instructions to perform the method [the system may comprise software including processor executable instructions for performing the method (paras. 0006, 0016, 0031, 0132, etc.)].  

As per claim 15, see the rejection of claim 2, above.

As per claim 20, see the rejection of claim 13, above.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaubal (US 2017/0361677) in view of He (US 2017/0286494).

As per claim 3, Chaubal teaches the method according to claim 1, as described above.
Chaubal does not teach wherein a knowledge answer is a triplet, and a knowledge answer vector corresponding to the knowledge answer is a triplet vector, wherein obtaining a knowledge answer vector comprises: respectively expressing a subject, a predicate, and an object of the triplet using a first one-hot vector, a second one-hot vector, and a third one-hot vector; respectively performing an operation on the first one-hot vector, the second one-hot vector, and the third one-hot vector using a projection matrix, to obtain a first low-dimensional vector, a second low-dimensional vector, and a third low-dimensional vector; and obtaining the triplet vector according to the first low-dimensional vector, the second low-dimensional vector, and the third low-dimensional vector.
He teaches wherein a knowledge answer is a triplet, and a knowledge answer vector corresponding to the knowledge answer is a triplet vector, wherein obtaining a knowledge answer vector comprises: respectively expressing a subject, a predicate, and an object of the triplet using a first one-hot vector, a second one-hot vector, and a third one-hot vector [in a question answering system (paras. 0002, 0020, etc.) content can be represented using first subject, second subject, and predicate one-hot vectors (paras. 0086, 0097, 0127, etc.)]; respectively performing an operation on the first one-hot vector, the second one-hot vector, and the third one-hot vector using a projection matrix, to obtain a first low-dimensional vector, a second low-dimensional vector, and a third low-dimensional vector; and obtaining the triplet vector according to [in a question answering system (para. 0020, etc.) content can be represented using first subject, second subject, and predicate one-hot vectors (paras. 0086, 0097, 0127, etc.) and matrix operations can be performed on the vectors, using a matrix representation, to produce new representations (paras. 0098-103, 0127-129)].
Chaubal and He are analogous art, as they are within the same field of endeavor, namely question answering systems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the representations and transformations of the content semantics taught by He on the candidate answer vectors and/or input vectors for comparison in the system taught by Chaubal.
He provides motivation as [the representation of the semantics of the content may be determined and represented in vector forms to utilize relationship information within the content (abstract, etc.)].

As per claim 9, see the rejection of claim 3, above.

As per claim 16, see the rejection of claim 3, above.


Claims 4, 5, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaubal (US 2017/0361677) in view of Fan (US 2016/0358094).

As per claim 4, Chaubal the method according to claim 1, as described above.
While Chaubal teaches conversion of the input question to vector form, and utilizing machine learning (see, e.g., para. 0047, etc.) it does not explicitly teach wherein converting the natural language question to a question vector comprises: expressing a word sequence of the natural language question as a low-dimensional vector sequence; and performing an operation on the low-dimensional vector sequence using a recursive neural network model or a convolutional neural network model, to obtain the question vector.
 Fan teaches wherein converting the natural language question to a question vector comprises: expressing a word sequence of the natural language question as a low-dimensional vector sequence; and performing an operation on the low-dimensional vector sequence using a recursive neural network model or a convolutional neural network model, to obtain the question vector [the vector representation of the words or phrases of the question input may be generated using a neural network (para. 0042, etc.) such as a convolutional neural network (para. 0060, etc.)].
Chaubal and Fan are analogous art, as they are within the same field of endeavor, namely question answering systems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a convolutional neural network to determine 
Fan provides motivation as [a neural network trained for a specific domain may provide better vector representations for a question answering system (para. 0048, etc.)].

As per claim 5, Chaubal the method according to claim 1, as described above.
While Chaubal teaches utilizing machine learning techniques for the question answering as well as providing an output of probabilities of the answers as an output sequence (see, e.g., paras. 0002, 0047, 0069, etc.) it does not explicitly teach what kind or which elements are implemented as such, and therefore wherein using the question vector and the intermediate result vector as inputs, generating the natural language answer to the natural language question comprises: using the question vector and the intermediate result vector as inputs, calculating a joint probability of an output sequence using a recursive neural network model or a convolutional neural network model; and converting the output sequence to the natural language answer.
 Fan teaches wherein using the question vector and the intermediate result vector as inputs, generating the natural language answer to the natural language question comprises: using the question vector and the intermediate result vector as inputs, calculating a joint probability of an output sequence using a recursive neural network model or a convolutional neural network model; and converting the output sequence to the natural language answer [a neural network model may be used for determining the similarity between the input vector and answer text (paras. 0047-48, etc.), including a convolutional neural network (para. 0060, etc.), to provide an output sequence of the probabilities of the classification of the content (para. 0061, etc.); for the similarity scoring for choosing candidate answers in the system of Chaubal, above].
Chaubal and Fan are analogous art, as they are within the same field of endeavor, namely question answering systems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a convolutional neural network to determine the vector representation for the question and similarities to the possible answers, as 
Fan provides motivation as [a neural network trained for a specific domain may provide better vector representations for a question answering system (para. 0048, etc.)].

As per claim 10, see the rejection of claim 4, above.

As per claim 11, see the rejection of claim 5, above.

As per claim 17, see the rejection of claim 4, above.

As per claim 18, see the rejection of claim 5, above.


Claims 5, 6, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaubal (US 2017/0361677) in view of Vinyals et al. (Grammar as a Foreign Language, Dec 2015, pgs. 1-9).

As per claim 5, Chaubal the method according to claim 1, as described above.
While Chaubal teaches utilizing machine learning techniques for the question answering as well as providing an output of probabilities of the answers as an output sequence (see, e.g., paras. 0002, 0047, 0069, etc.) it does not explicitly teach what kind 
 Vinyals teaches wherein using the question vector and the intermediate result vector as inputs, generating the natural language answer to the natural language question comprises: using the question vector and the intermediate result vector as inputs, calculating a joint probability of an output sequence using a recursive neural network model or a convolutional neural network model; and converting the output sequence to the natural language answer [a recurrent (recursive) LSTM, utilizing an attention mechanism parses the syntax of natural language content and trained to optimize the probability distribution of the output sequence (pgs. 1-3, sections 1-2.2); for the determination of similarity for the input and candidate answers to pick an answer in the system of Chaubal, above].
Chaubal and Vinyals are analogous art, as they are within the same field of endeavor, namely natural language processing systems utilizing machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the recurrent LSTM for determining the desired natural language output, taught by Vinyals, to determine the desired candidate 
Vinyals provides motivation as [the attention-enhanced sequence-to-sequence model provides state of the art results and is highly data efficient (abstract, etc.)].

As per claim 6, Chaubal the method according to claim 1, as described above.
While Chaubal teaches utilizing machine learning techniques for the question answering as well as providing an output of probabilities of the answers as an output sequence (see, e.g., paras. 0002, 0047, 0069, etc.) it does not explicitly teach what kind or which elements are implemented as such, and therefore wherein using the question vector and the intermediate result vector as inputs, generating a natural language answer to the natural language question comprises: using the question vector and the intermediate result vector as inputs, calculating a probability of an output sequence using a recursive neural network model that is based on an attention vector technology; and converting the output sequence to the natural language answer.
Vinyals teaches wherein using the question vector and the intermediate result vector as inputs, generating a natural language answer to the natural language question comprises: using the question vector and the intermediate result vector as inputs, calculating a probability of an output sequence using a recursive neural network model that is based on an attention vector technology; and converting the output sequence to the natural language answer [a recurrent (recursive) LSTM, utilizing an attention mechanism parses the syntax of natural language content and trained to optimize the probability distribution of the output sequence (pgs. 1-3, sections 1-2.2); for the determination of similarity for the input and candidate answers to pick an answer in the system of Chaubal, above].
Chaubal and Vinyals are analogous art, as they are within the same field of endeavor, namely natural language processing systems utilizing machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the recurrent LSTM for determining the desired natural language output, taught by Vinyals, to determine the desired candidate 
Vinyals provides motivation as [the attention-enhanced sequence-to-sequence model provides state of the art results and is highly data efficient (abstract, etc.)].

As per claim 11, see the rejection of claim 5, above.

As per claim 12, see the rejection of claim 6, above.

As per claim 18, see the rejection of claim 5, above.

As per claim 19, see the rejection of claim 6, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan et al. (LISTEN, ATTEND AND SPELL: A NEURAL NETWORK FOR LARGE VOCABULARY CONVERSATIONAL SPEECH RECOGNITION, March 

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125